IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE             FILED
                       APRIL 1998 SESSION         September 9, 1998

                                                  Cecil Crowson, Jr.
                                )                 Appellate C ourt Clerk
STATE OF TENNESSEE,             )
                                ) C.C.A. No. 03C01-9709-CR-00376
      Appellee,                  )
                                 ) Loudon County
V.                               )
                                 ) Honorable E. Eugene Eblen, Judge
JAMES G. SNIDER,                 )
                                 ) (First Degree Murder)
      Appellant.                 )
                                 )




FOR THE APPELLANT:              FOR THE APPELLEE:

A. Phillip Lomonaco             John Knox Walkup
Attorney at Law                 Attorney General & Reporter
112 Durwood Drive
Knoxville, TN 37922             Todd R. Kelley
                                Assistant Attorney General
                                425 Fifth Avenue North
                                Nashville, TN 37243

                                Charles E. Hawk
                                District Attorney General

                                Frank Harvey
                                Roger Delp
                                Assistant District Attorneys General
                                P.O. Box 703
                                Kingston, TN 37763




OPINION FILED: _______________________


AFFIRMED

PAUL G. SUMMERS,
Judge
                                    OPINION



       In January 1997, James G. Snider was convicted by a Loudon County jury

of first degree murder and sentenced to life imprisonment for the May 1995

shooting death of Bradley Packett. The appellant’s sole issue for our review is

whether the evidence is sufficient to support his conviction for first degree

murder. We affirm the judgment of the trial court.



       The appellant, James Snider, was seventeen years old at the time he

killed Bradley Packett. Snider, whose parents were divorced, had lived at one

time or another with his mother, his father, his aunt, and finally with his maternal

grandparents in Lenoir City, Tennessee. His grandfather had passed away a

few years earlier, so at the time of the shooting, he lived in the house with his

grandmother.



       Apparently, the appellant had an apartment of his own in the basement of

his grandmother’s house. It had a separate entrance with a door that would lock.

The appellant lived there with his girlfriend, Hollie Key, in the basement

apartment. In the months leading up to the shooting, the appellant had attended

school sporadically and had increased his use of alcohol and marijuana.

Basically, he did as he pleased without any adult supervision. According to

testimony adduced at trial, the appellant’s grandmother kept marijuana in her

home and sold it to the appellant’s friends.



       The appellant had a party at his apartment approximately two weeks

before the shooting. The victim, Bradley Packett, and other friends of the

appellant were in attendance, and alcohol and drugs were being used. Hollie

Key, the appellant’s girlfriend, testified that at some point, a fight ensued

between Bradley Packett and another individual who was drunk. This individual




                                         -2-
had Packett on the ground when the appellant interceded and broke up the fight.

She also testified that the appellant was not angry with Packett.



       Dwayne Crass, a friend of the appellant’s, testified that he had a

conversation with the appellant approximately a month before the shooting and

that the appellant had asked when Packett would be home by himself. Jason

Mealer, another friend of the appellant’s, testified that he stole a shotgun and

sold it to the appellant for $75.00 four days before the shooting. He testified that

he and the appellant had done some shooting of the gun in the appellant’s yard.

Mealer also testified that about a week before the shooting, the appellant stated

that he was going to go to the victim’s house and get the money that was due

him.



       On the day of the shooting, Johnny Vincil, a friend of the appellant’s,

arrived at the appellant’s apartment between 7 a.m. and 8 a.m. Vincil and the

appellant smoked some marijuana. Vincil saw about one-fourth of a pound of

marijuana that the appellant had stolen from his grandmother. The appellant’s

grandmother came downstairs to the apartment and told the appellant that she

was kicking him out of the house because he had stolen from her. The appellant

then took his girlfriend, Hollie Key, to work, while Vincil stayed at the apartment.

The appellant took the marijuana with him when he took Key to work because he

did not want his grandmother to find it. When the appellant returned to the

apartment, he and Vincil decided to drive around, and then went to a golf ball

driving range. Sometime thereafter, when they began looking for the marijuana

in the car, it was not there. Vincil testified that he believed that the appellant’s

grandmother had taken the marijuana out of the car when the appellant returned

from taking his girlfriend to work. Vincil and the appellant went inside the house,

and the appellant confronted his grandmother, telling her that the marijuana in

the car belonged to Vincil. His grandmother told him that she did not care and

that “he was gone” anyway.



                                          -3-
         Vincil and the appellant decided to fabricate a story to tell the appellant’s

grandmother that someone else had stolen the marijuana. Bradley Packett was

suggested because the appellant’s grandmother already thought that he was a

thief. The appellant went to Packett’s house to bring him back, and Vincil went

to sleep. Vincil testified that he was not concerned about the appellant

confronting the victim.



         Susan Brackett, the roommate of the appellant’s aunt, testified that on the

day of the shooting, the appellant came over to their house and he was very

upset.     Brackett lives in the same neighborhood as the appellant and Packett.

She testified that the appellant was crying uncontrollably and even vomited. He

stated that his grandmother was going to kick him out and that he did not have

anywhere to go. She further testified that the appellant’s aunt, Tina, told him

that she would speak with his grandmother. The appellant got into his car to go

to his grandmother’s, and after taking care of a few things, Brackett and Tina left

to go to the grandmother’s house. Although it only takes a minute or so to drive

there, the appellant was not there when they arrived. After about two or three

minutes, the appellant arrived. He had the shotgun in his hand, and stated that

he had shot Bradley Packett.



         Dr. Sandra Elkins performed an autopsy on the victim. She testified that

the back part of the victim’s head was no longer intact, with almost the entire

brain outside the head.      She identified shotgun pellets that were found in the

victim’s skull and stated that the entrance wound was “in the top part of the back

of the roof of the mouth.” She further testified that the cause of death was a

shotgun blast inside the mouth. On cross-examination, Dr. Elkins testified that

this case was atypical of a suicide and a homicide, noting that there were no

chipped teeth. She also questioned whether the victim might have voluntarily put

the gun in his mouth.



                                           -4-
       Dr. Diana McCoy, a clinical psychologist, testified about the appellant’s

social background. She also testified that the appellant stated that when he was

at Packett’s house, Packett went over to open a window. As he opened the

window, the appellant shot him in the back of the head from a distance of about

two or four feet.   According to Dr. McCoy’s testimony, the appellant indicated

that he did recall pumping the gun, stepping forward, and then starting to shake.



       The appellant argues that the evidence is insufficient to support his

conviction for first degree murder. At the time of the shooting, first degree

murder was defined as an intentional, premeditated, and deliberate killing of

another. The appellant insists that there is no evidence that he acted in a

premeditated or deliberate manner. In support of his argument, the appellant

notes that all the witnesses who saw him at the time of the shooting testified that

shortly before the killing, the appellant was “violently ill from emotional upheaval”

to the point of vomiting. Furthermore, after the shooting, the appellant returned ,

threw the shotgun on the ground, and announced that he had killed Bradley

Packett.



       The appellant further asserts that even if Bradley Packett was shot

through the mouth, “this fact, if true, does not detract from the fact that James

Snider was acting in an emotionally charged state. “ The appellant maintains

that the state offered no proof about how the appellant acted on the day of the

murder, and in fact, none of the state’s witnesses even saw the appellant on the

day of the shooting. Furthermore, he insists that those who saw him that day

testified that he was “severely emotional and distraught to the point of physical

illness.”

       The state asserts that the evidence is sufficient to support a conviction for

first degree murder. First, it contends that the appellant’s prior relationship with

the victim could lead a jury to infer a motive for murder: the victim lost a bet to

the appellant and then refused to pay. The appellant, according to the state’s


                                         -5-
theory, had been attempting to collect the money for over a month, but he was

unable to get the money from the victim. Second, the state argues that the

appellant’s actions indicate that he was planning the killing. The appellant

questioned friends of the victim about when the victim might be home alone. He

bought a shotgun four days before the murder and had been engaging in target

practice in his yard. The appellant had been trying to obtain twenty dollars from

the victim for a bet that he had won. Third, the state insists that the nature of the

killing suggests an intentional killing based on a preconceived design.     It argues

that the appellant, armed with the shotgun that he had bought four days earlier,

went to Bradley Packett’s house when the victim was alone, placed the shotgun

in Packett’s mouth and fired it, thereby causing the victim’s death. Therefore,

the state insists that a jury could have found that the appellant acted with

premeditation and deliberation.



       Once a homicide has occurred, it is presumed to be second degree

murder, and the state has the burden of proving first degree murder. State v.

Brown, 836 S.W.2d 530, 543 (Tenn. 1992). At the time of the shooting, first

degree murder was defined as “[a]n intentional, premeditated and deliberate

killing of another.” Tenn. Code Ann. § 39-13-202(a)(1) (amended July 1, 1995).

A deliberate act is one performed with a cool purpose, and a premeditated act is

one done after the exercise of reflection and judgment. Tenn. Code Ann. § 39-

13-201(b) (deleted by amendment, July 1, 1995). Premeditation indicates “a

previously formed design or intent to kill.” State v. West, 844 S.W.2d 144, 147

(Tenn. 1992).

       Great weight is accorded jury verdicts in criminal trials. Jury verdicts

accredit the state’s witnesses and resolve all evidentiary conflicts in the state’s

favor. State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Banes, 874

S.W.2d 73, 78 (Tenn. Crim. App. 1993). On appeal, the state is entitled to both

the strongest legitimate view of the evidence and all reasonable inferences which

may be drawn therefrom. State v. Cabbage, 571 S.W.2d 832 (Tenn. 1978).



                                         -6-
Moreover, guilty verdicts remove the presumption of innocence, enjoyed by

defendants at trial, and replace it with a presumption of guilt. State v. Grace,

493 S.W.2d 474 (Tenn. 1973). Appellants, therefore, carry the burden of

overcoming a presumption of guilt when appealing jury convictions. Id.



       When appellants challenge the sufficiency of the evidence, this Court

must determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements

of a crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (1979);

Tenn. R. App. P. 13(e); State v. Duncan, 698 S.W.2d 63 (Tenn. 1985). The

weight and credibility of a witness’ testimony are matters entrusted exclusively to

the jury as the triers of fact. State v. Sheffield, 676 S.W.2d 542 (Tenn. 1984);

Byrge v. State, 575 S.W.2d 292 (Tenn. Crim. App. 1978).



       From our review of the record, the appellant was reared in an environment

that is largely responsible for his problems. It truly does appear as one witness

testified that Snider never had a chance to have a decent life. We are troubled

not only by the loss of Bradley Packett’s life but also by the loss of James

Snider’s life. The record reveals that these two young lives were destined for

tragedy by their use of alcohol and drugs and their lack of adult supervision.



       Although the circumstances of this case are tragic for all concerned, we

must nevertheless follow the law. The record indicates that the appellant bought

a shotgun four days before the shooting and proceeded to engage in target

practice. He also made statements to other individuals that he was determined

to get the money that Packett owed him from a bet, and the appellant had

inquired when Packett might be home alone. Finally, and most significantly, are

the autopsy results, as testified to by Dr. Sandra Elkins, that indicate that it is

physically impossible for the victim to have been shot in the back of the head as

the appellant stated to his psychologist, Dr. Diana McCoy. Dr. Elkins testified



                                          -7-
that the cause of death was a gunshot wound to the head, with the entrance

wound inside the victim’s mouth. Thus, any rational trier of fact could have found

the evidence sufficient to convict the appellant of the intentional, premeditated,

and deliberate killing of Bradley Packett. The evidence is, therefore, sufficient.



       We affirm the appellant’s conviction and his sentence.




                                        -8-
                                     _______________________
                                     PAUL G. SUMMERS, Judge

CONCUR:




____________________________
JERRY L. SMITH, Judge




____________________________
CURWOOD W ITT, Judge




                               -9-